Citation Nr: 0803007	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-35 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The veteran served on active duty from February 1942 to 
January 1946 and subsequently served in the naval reserves 
until March 4, 1979.  The veteran died in October 1986.  The 
appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April and November 2004 rating 
decisions in which the RO denied service connection for the 
cause of the veteran's death.  In February 2005, the 
appellant filed a notice of disagreement (NOD).  A statement 
of the case (SOC) was issued in September 2005, and the 
appellant filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) later the same month.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.  

2.  During the veteran's lifetime, service connection was not 
established for any disability and there is no evidence 
showing that he was exposed to ionizing radiation in service.  

3.  The veteran's death certificate indicates that the 
immediate cause of death was cardiopulmonary arrest due to, 
or as a consequence of, glioblastoma multiforme.  

4.  No seizure disorder, cancer, or brain tumor was 
manifested in service or for many years thereafter, and the 
only competent medical opinion evidence on the question of 
whether there exists a medical relationship between the 
veteran's service and his death weighs against the claim.

5.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. § 1101, 1110, 1112, 
1113, 1310, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311, 3.312 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant appellant of any evidence that is necessary 
to substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in January and August 2003 pre-rating 
letters, the RO provided notice to the appellant regarding 
what information and evidence was needed to substantiate the 
claim for service connection for the cause of the veteran's 
death, to include as due exposure to ionizing radiation, as 
well as what information and evidence must be submitted by 
her, what information and evidence would be obtained by VA, 
and the need for her to advise VA of and to submit any 
further evidence in her possession that is relevant to the 
claim.  The RO had also advised the appellant in a February 
1987 letter, notifying her of the denial of burial benefits, 
that the veteran was not in receipt of, or entitled to, 
disability compensation or pension nor did he have a claim 
pending for such at the time of his death.  Both 2003 letters 
also provided an explanation of the information and evidence 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  Because service connection had not 
been established for any disability at the time of the 
veteran's death, these letters satisfy the notice 
requirements of Hupp.  The April 2004 and November 2004 
rating decisions, respectively, reflect the initial and 
subsequent adjudication, respectively, of the claim after 
issuance of these letters.  Hence, the pre-rating letters met 
Pelegrini's and Hupp's content of notice requirements, as 
well as the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records and post-service private 
medical records from the veteran's former employer and the 
Genesee Hospital, a Naval Dosimetry Center response related 
to the veteran's exposure to radiation, and a VA opinion as 
to the relationship between alleged in-service seizures and 
the veteran's death.  Also of record are various written 
statements provided by the appellant and by her 
representative, on her behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority).  See 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

The veteran died on October [redacted], 1986.  The veteran's death 
certificate lists the immediate cause of his death as 
cardiopulmonary arrest due to, or as a consequence of, 
glioblastoma multiforme (that is, malignant tumor (or cancer) 
of the brain).  The appellant asserts that the veteran's 
death from glioblastoma multiforme stems either from a 
seizure disorder the veteran was treated for in service or 
exposure to radiation in service as a result of experimental 
treatment for plantar warts on both feet or as part of his 
military duties or military training.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that it was incurred in service.  38 
C.F.R. § 3.303(d). 

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and epilepsies and/or malignant tumors of 
the brain become manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2007).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Hilkert 
v. West, 11 Vet. App. 284, 289 (1998).

First, if a veteran exposed to radiation during active duty 
later develops one of the diseases listed in 38 C.F.R. § 
3.309(d)(2), a rebuttable presumption of service connection 
arises.  See 38 U.S.C.A. §§ 1112, 1113 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  These diseases are 
ones in which the VA Secretary has determined that a positive 
association with radiation exposure exists.  Both cancer of 
the thyroid and of the brain are among these diseases.  See 
38 C.F.R. § 3.309(d)(2)(i-xxi) (2007).

Second, service connection may be established if a radiation-
exposed veteran develops a "radiogenic disease" (one that may 
be induced by ionizing radiation, either listed at 38 C.F.R. 
§ 3.311(b)(2) or established by competent scientific or 
medical evidence to be radiogenic disease), if the VA 
Undersecretary for Benefits determines that a relationship in 
fact exists between the disease and the veteran's exposure in 
service.  Both cancer of the thyroid and tumors of the brain 
are among the listed diseases (see 38 C.F.R. § 3.311(b)(2)(i-
xxiv) (2007)).

Third, service connection may be established by competent 
evidence establishing the existence of a medical nexus 
between the claimed condition and exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  See also Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2007).  Service-connected disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that service-
connected disability contributed substantially or materially; 
that it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  
38 C.F.R. § 3.312(c)(1).

Considering the record in light of the above-noted legal 
authority, the Board finds that service connection for the 
cause of the veteran's death is not warranted.

During the veteran's lifetime, service connection was not 
established for any disability, to include any seizure 
disorder, cancer of the thyroid or cancer of the brain 
(tumor).  

There also is no evidence showing that any seizure disorder, 
cancer or brain tumor had its onset in service or within one 
year of service, or that any such condition was related to an 
in-service disease or injury.  Service treatment records show 
that the veteran was admitted to the Bethesda Naval Hospital 
with a diagnosis of epilepsy on December 26, 1942, after he 
fainted when having a callus cut from his foot.  Following a 
period of testing and neurological observation, the final 
diagnosis at discharge was changed from epilepsy to no 
disease (neurological observation).  On his November 1945 
separation examination report, the veteran's clinical 
findings were reported as normal, except for enlarged tonsils 
and depressed arches (feet).  Findings were similar on a 
March 1967 naval reserves examination report, which noted 
that 1961 the veteran had been treated for thyroid cancer 
with no sequellae-encapsulated.  

Post-service medical records reveal no further history of 
seizures until May 1986, when the veteran was hospitalized at 
the Genesee Hospital and, after testing, later diagnosed with 
glioblastoma multiforme, a malignant tumor of the brain.  
Post-service medical records also show that the veteran was 
diagnosed with papillary carcinoma of the thyroid in 1961, 
which was surgically excised on November 28, 1961, with no 
recurrence prior to his death.  Thus, prior to the November 
1961 and May 1986, respectively, there is no medical evidence 
indicating a diagnosis of any type of cancer, brain tumor, or 
seizure disorder prior to his death.  Nor is there any 
competent medical opinion linking such disorders back to 
service.  As indicated above, although service treatment 
records reflect initially that the veteran's fainting spell 
was diagnosed as epilepsy, further observation and testing 
proved that this diagnosis was unfounded.  

Further, the only competent medical opinion to address the 
claimed relationship between the veteran's death from 
glioblastoma multiforme is that of a VA examiner in October 
2004.  After reviewing the claims file, the VA examiner noted 
that it initially appeared that the veteran had a tonic-
clonic seizure in 1942, which was diagnosed as an epilepsy 
disorder, but it was later changed after lengthy testing and 
hospitalization from epilepsy to no disease (neurological 
observation) in 1943.  The medical evidence did not show that 
the veteran had any other seizures until 1986, which took him 
to the Genesee Hospital on May 31, 1986.  He was evaluated 
and sent to the intensive care unit and was later diagnosed 
with glioblastoma multiforme.  The veteran was eventually 
discharged and had several other admissions to the Genesee 
Hospital until his death in October 1986.  The VA examiner 
noted that glioblastoma multiforme is an aggressive cancer 
with few patients surviving longer than 3 years and only a 
handful surviving greater than 5 years.  In reviewing the 
claims file, the examiner stated that she did not believe 
that the apparent seizure activity that occurred in the 1940s 
had any relationship to the diagnosis of glioblastoma 
multiforme that the veteran died from.  There was no evidence 
that there was any other seizure activity over the years 
prior to the diagnosis of glioblastoma multiforme.  Thus, the 
examiner opined that it is as not a[t] least as likely as not 
that the cause of death, glioblastoma multiforme, is 
connected to the patient's seizure that occurred in 1942.  
The Board also points out that passage of so many years 
between discharge from active service and the objective 
documentation of a claimed disability is a factor that weighs 
against a claim for service connection.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Moreover, there is no competent evidence establishing a nexus 
between the veteran's death and exposure to ionizing 
radiation during service.

The Board notes that the three alternative methods defined by 
Hilkert for establishing service connection all share a 
common threshold: that the claimant has, in fact, been shown 
to have been exposed to ionizing radiation.  A "radiation-
exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a 
veteran who while serving on active duty or on active duty 
for training or inactive duty training, participated in a 
radiation-risk activity.  "Radiation-risk activity" is 
defined to mean: onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki, Japan, by United States forces during 
the period beginning on August 6, 1945, and ending on July 1, 
1946; internment as a prisoner of war in Japan that resulted 
in an opportunity for exposure to ionizing radiation 
comparable to that of veterans who were in the occupation 
forces of Hiroshima or Nagasaki during the period August 6, 
1945, to July 1, 1946; certain service on the grounds of 
gaseous diffusion plants located in Paducah, Kentucky, 
Portsmouth, Ohio, and Oak Ridge, Tennessee; in certain 
circumstances, service before January 1, 1974, on Amchitka 
Island, Alaska; or, certain circumstances, service in a 
capacity which, if performed as an employee of the Department 
of Energy, would qualify the individual for inclusion as a 
member of the Special Exposure Cohort under section 3621(14) 
of the Energy Employees Occupational Illness Compensation 
Program Act of 2000 (42 38 U.S.C. § 73841(14)).  See 38 
C.F.R. § 3.309(d)(ii) (2007).

The appellant contends that the veteran was exposed to 
radiation in the course of medical treatment while at 
Bethesda Naval Hospital or may have been fed a special 
oatmeal laced with radiation while there or while attending 
military training at the Massachusetts Institute of 
Technology (MIT).  A review of the veteran's service 
personnel and medical records confirms that the veteran did 
attend the MIT Naval Training School (Radar) from May to 
August 1942 and that he was hospitalized at the Bethesda 
Naval Hospital from December 26, 1942 to January 25, 1943, 
for further testing and observation following a fainting 
spell.  Although electroencephalographic (EEG) studies were 
performed during his hospitalization, service treatment 
reports show that he was on a regular diet and are negative 
for any evidence of treatment with ionizing radiation during 
his stay or later during service.
 
The veteran's military occupation was inspector of radar 
material.  In a March 2004 response, the Naval Dosimetry 
Center stated that a query of its radiation exposure registry 
revealed no reports of occupational exposure to ionizing 
radiation pertaining to the veteran.  The Center noted that 
VA had indicated in its request that the veteran served as an 
inspector of radar material from 1942 to 1946, which implies 
that the claim was based on the veteran's exposure to non-
ionizing radiation, for which the Navy does not keep 
dosimetry records.  The Center explained that work involving 
radar equipment involves exposure to non-ionizing radiation, 
such as microwaves and radiofrequency fields, and that such 
exposure had not been established as causing or contributing 
to the development of cancer.  
The Court of Appeals for Veterans Claims (Court) has taken 
judicial notice that naval radar equipment emits microwave-
type non-ionizing radiation which is not subject to review 
under the ionizing radiation statute and regulations.  
Rucker, 10 Vet. App. at 72-74.  Therefore, there is no 
evidence that the veteran was exposed to ionizing radiation 
in service or in the reserves.  Thus, as radar and 
electromagnetic frequency fields are forms of non-ionizing 
radiation, the presumptions for service connection under 
38 C.F.R. §§ 3.309(d) and 3.311 are not applicable.  
Moreover, there is no competent evidence or opinion 
establishing a nexus between the veteran's death and exposure 
to non-ionizing radiation during service. 

The Board acknowledges the appellant's contention that an 
article pointed out that human radiation experiments had been 
performed at MIT, where participants were fed breakfast 
cereal laced with radioactive isotopes.  Generally, the Board 
does not assign this type of evidence much weight.  Medical 
treatise evidence, however, can provide important support 
when combined with an opinion of a medical professional.  
Mattern v. West, 12 Vet. App. 222, 228 (1999).  But here, no 
such opinion evidence has been offered and there is no 
evidence that the veteran participated in such a study.

In addition to the medical evidence, the Board has considered 
the appellant's own statements, as well as her 
representative's assertions, advanced on her behalf, that the 
veteran's death is related to his military service.  While 
the Board does not doubt the sincerity of their beliefs, as 
laypersons without the appropriate medical training and 
expertise, neither is competent to provide a probative 
opinion on a medical matter, such as the medical 
relationship, if any, between a specific disability and the 
veteran's death and his military service.  See Bostain v. 
West, 11 Vet. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  Hence, 
the lay assertions in this regard have no probative value.

In this case, the Board finds the opinion of the VA examiner 
dispositive of the medical nexus question.  As the examiner 
explained in detail the reasons for her conclusions, which 
were based on consideration of record (for which she provided 
an accurate recitation of the medical evidence in the claims 
file), the Board finds that this opinion constitutes 
competent and probative evidence on the matter upon which the 
claim turns.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Significantly, neither the appellant nor her representative 
has identified or even alluded to the existence of any 
contrary medical opinion-one that would, in fact, support a 
relationship between the veteran's military service and the 
glioblastoma multiforme that caused his death.  Moreover, for 
the reasons cited above, the appellant simply is not 
competent to controvert the conclusions of the VA examiner on 
the basis of her assertions, alone.

Under these circumstances, the Board finds that the claim for 
service connection for the cause of the veteran's death must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


